Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 8



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19-cv-62990

  HUBERT WADE,

         Plaintiff,

  v.

  NPAS, INC,

        Defendant.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff HUBERT WADE (“Plaintiff”), by and through undersigned counsel, sues NPAS,

  INC (“Defendant”) for violations of 15 U.S.C § 1692 et seq., the Fair Debt Collection Practices

  Act (the “FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

  (the “FCCPA”).

                                           DEMAND FOR JURY TRIAL

         1.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

                                           JURISDICTION AND VENUE

         2.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337.

         3.         Supplemental jurisdiction exists for the FCCPA claims under to 28 U.S.C. § 1367.

         4.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                           PARTIES
                                                                                                                  PAGE | 1 of 8
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 8



          5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          6.         Defendant is a Tennessee corporation, with its principal place of business located

  in Nashville, Tennessee.

          7.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          8.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

                                              FACTUAL ALLEGATIONS

          9.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes.

          10.        The Consumer Debt represents and/or arises from an outstanding amount Plaintiff

  allegedly owes Plantation General Hospital for the provision of medical services on or about April

  23, 2018.

          11.        Defendant is registered as a “Consumer Collection Agency” with the Florida Office

  of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

  CCA9902869.

          12.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          13.        Defendant is a business entity engaged in the business of collecting consumer debts.

          14.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.




                                                                                                                   PAGE | 2 of 8
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 8



         15.      The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  §1692a(5); Fla. Stat. §559.55(6).

         16.      Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C

  §1692a(3).

         17.      Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  §1692a(6); Fla. Stat. §559.55(7).

         18.      Defendant does not maintain all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         19.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant maintains are not current to within one week of the current date.

         20.      On a date better known by Defendant, Defendant began attempting collect the

  Consumer Debt from Plaintiff.

         21.      Defendant did not provide Plaintiff with the information and/or disclosures required

  by, and in conformance with, 15 U.S.C. § 1692g(a)(3)-(5).

         22.      On or about December-2018, Defendant mailed a collection letter, dated December

  08, 2018, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer Debt. A copy

  of the Collection Letter is attached hereto as Exhibit “A.”

         23.      Defendant engaged in conduct constituting “any action to collect [a] debt,” see Fla.

  Stat. § 559.715, by mailing the Collection Letter to Plaintiff.

         24.      In the Collection Letter, Defendant states that: “[i]f payment in full is not received,

  your account may be referred to a debt collector without further notice.” See Exhibit A.




                                                                                                                PAGE | 3 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 8



          25.     The Collection Letter does not disclose that Defendant is a debt collector and that,

  as a debt collector, it (Defendant) “is attempting to collect a debt and that any information obtained

  will be used for that purpose.” See 15 U.S.C. § 1692e(11).

                                             COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692e(11)

          26.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

  fully stated herein.

          27.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e.

          28.     The sixteen subsections of §1692e set forth a non-exhaustive list of practices that

  fall within this ban, including, but not limited to: “[t]he failure to disclose in the initial written

  communication with the consumer and, in addition, if the initial communication with the consumer

  is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and

  that any information obtained will be used for that purpose, and the failure to disclose in

  subsequent communications that the communication is from a debt collector….” See 15 U.S.C. §

  1692e(11).

          29.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

  to collect the Consumer Debt. Nowhere in the Collection Letter does Defendant inform Plaintiff

  that it (Defendant) is attempting to collect a debt and that any information obtained will be used

  for that purpose, let alone inform Plaintiff that it (Defendant) is a debt collector.

          30.     Accordingly, Defendant violated § 1692e(11) of the FDCPA by failing to inform

  Plaintiff in the Collection Letter that it (Defendant) was a debt collector and that it (Defendant)

  was attempting to collect a debt and that any information obtained will be used for that purpose.


                                                                                                                PAGE | 4 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 8



                                           COUNT II.
                                VIOLATION OF 15 U.S.C. § 1692e & e(10)

          31.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

  fully stated herein.

          32.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e.

          33.     The sixteen subsections of §1692e set forth a non-exhaustive list of practices that

  fall within this ban, including, but not limited to: “[t]he use of any false representation or deceptive

  means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

  See 15 U.S.C. §1692e(10).

          34.     As stated above, Defendant is registered as such with the Florida Department of

  State, and in its (Defendant’s) capacity as a debt collector, Defendant mailed the Collection Letter

  to Plaintiff in an attempt to collect the Consumer Debt. Yet, in the Collection Letter, Defendant

  states: “[i]f payment in full is not received, your account may be referred to a debt collector without

  further notice.” See Exhibit A.

          35.     Here, Defendant violated § 1692e and § 1692e(10) of the FDCPA deceptively

  claiming that Plaintiff’s account may be referred to a debt collector because the subject account

  was already with a debt collector, i.e., Defendant, of which was acting as a debt collector. This

  false, deceptive, and otherwise misleading language causes, for example, the least sophisticated

  consumer to erroneously believe that he or she must act quickly to prevent the underlying debt

  from being referred to a debt collector when, in reality, the ultimatum proposed by Defendant was

  simply illusory and otherwise designed to wrongfully coheres payment from the consumer.




                                                                                                                PAGE | 5 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 8



          36.     Accordingly, by and through the Collection Letter, Defendant violated § 1692e and

  § 1692e(10) of the FDCPA by utilizing false representations and/or deceptive means in an attempt

  to collect the Consumer Debt and/or obtain information concerning Plaintiff.

                                          COUNT III.
                               VIOLATION OF 15 U.S.C. § 1692g(a)(3)-(5)

          37.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

  fully stated herein.

          38.     Section 1692g(a) of the FDCPA mandates, inter alia, that:

                  Within five days after the initial communication with a consumer in
                  connection with the collection of any debt, a debt collector shall,
                  unless the following information is contained in the initial
                  communication or the consumer has paid the debt, send the
                  consumer a written notice containing -
                                                     …
                         (3) a statement that unless the consumer, within thirty days
                         after receipt of the notice, disputes the validity of the debt,
                         or any portion thereof, the debt will be assumed to be valid
                         by the debt collector;

                            (4) a statement that if the consumer notifies the debt
                            collector in writing within the thirty-day period that the debt,
                            or any portion thereof, is disputed, the debt collector will
                            obtain verification of the debt or a copy of a judgment
                            against the consumer and a copy of such verification or
                            judgment will be mailed to the consumer by the debt
                            collector; and

                            (5) a statement that, upon the consumer's written request
                            within the thirty-day period, the debt collector will provide
                            the consumer with the name and address of the original
                            creditor, if different from the current creditor.

  15 U.S.C. § 1692g.

          39.     Here, Defendant was required to adequately inform Plaintiff the information and/or

  rights he (Plaintiff) enjoys under 15 U.S.C. § 1692g(a)(3)-(5) within and/or during Defendant’s

  initial communication with Plaintiff in connection with the collection of the Consumer Debt, or
                                                                                                                PAGE | 6 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 8



  within five (5) days thereof in writing. As stated above, however, Defendant failed to provide

  Plaintiff with such disclosures.

          40.     Accordingly, by failing to notify and/or otherwise adequately inform Plaintiff of

  the rights he (Plaintiff) enjoys under § 1692g(a)(3)-(5), of which Defendant was required to

  provide within and/or during Defendant’s initial communication with Plaintiff, or within five (5)

  days thereof in writing, Defendant violated 15 U.S.C. § 1692g(a)(3)-(5).

                                            COUNT IV.
                                 VIOLATION OF FLA. STAT. § 559.72(9)

          41.     Plaintiff incorporates by reference paragraphs 1-24 of this Complaint as though

  fully stated herein.

          42.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla. Stat. §559.72(9).

          43.     The Consumer Debt is a debt governed by the FDCPA. For Defendant to lawfully

  seek the collection of the Consumer Debt, Defendant must comply with the FDCPA.

          44.     As set forth in Count I, II, and III, of this Complaint, Defendant violated § multiple

  provisions of the FDCPA and, as a result, Defendant was stripped of any authority it may have had

  to lawfully seek the collection of the Consumer Debt. For example, by failing to provide such

  notice to Plaintiff in conformance with § 1692g(a) and/or § 1692e(11) of the FDCPA, Defendant

  knew that, by mailing the Collection Letter to Plaintiff, it (Defendant) was unlawfully seeking to

  collect the Consumer Debt.
                                                                                                                PAGE | 7 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 8



         45.      Accordingly, by and through the Collection Letter, Defendant attempted to collect

  a debt from Plaintiff, namely the Consumer Debt, that Defendant knew it could not legally collect

  from Plaintiff in violation of Fla. Stat. 559.72(9).

                                              PRAYER FOR RELIEF

         46.      WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

         (a)      Statutory damages, as provided under 15 U.S.C. §1692k, for the FDCPA violations
                  committed by Defendant;

         (b)      Statutory damages, as provided under Fla. Stat. §559.77(2), for the FCCPA
                  violation committed by Defendant;

         (c)      An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA;

         (d)      Costs and reasonable attorney’s fees as provided by both 15 U.S.C. §1692k and
                  Fla. Stat. §559.77(2); and

         (e)      Any other relief that this Court deems appropriate and just under the circumstances.

         DATED: December 5, 2019

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF


                                                                                                                PAGE | 8 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
